Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2014

                                     No. 04-14-00608-CV

                           IN THE INTEREST OF JCR, ET. AL.,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02092
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       Appellant’s brief was due to be filed on October 20, 2014. On that date, Appellant filed a
motion for extension of time to file the brief, seeking an additional thirty days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than November 19, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANT’S BRIEF WILL BE GRANTED. See TEX. R. JUD. ADMIN. 6.2, available at
http://www.supreme.courts.state.tx.us/MiscDocket/11/11925100.pdf (directing courts of appeals
to dispose of SAPCR suits “[w]ithin 180 days of the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court